Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed March 22, 2022 is acknowledged.  Claims 1 and 7-11 are amended and claims 13-15 are newly added.  Claims 1-15 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner maintains the grounds of rejection for claims 1-9, and applies new grounds of rejection where appropriate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a system comprising a regenerating water flow unit “configured to perform a regenerating step of removing the uremic substances which are adsorbed on the adsorber by regenerating water that flows in a regenerating water flow unit” and a “regenerating step is performed only after the dialysis step is completed”.  It is unclear whether the functional language drawn to a regenerating water flow unit “configured to perform” the regeneration step in combination with said step only being performed “after the dialysis step is completed” is carried out by the regenerating water flow unit itself, by another unclaimed structural component such as a controller or processor, by hand, or whether said functionality is carried out by an altogether different structural component.  Since it is unclear whether the functional language relies on already claimed structural features or requires additional structure to carry out said functional language, the examiner considers claims 10-14 indefinite and will not apply a prior art rejection for claims 10-14 until said indefiniteness is resolved.  
The examiner recommends applicant structurally link the above-noted functionality via a controller, processor, or the like, where said controller/processor is configured to perform the dialysis step, regenerating step, etc.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 15 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Yoshida, US 4118314 (Yoshida).
Regarding claim 1, Yoshida discloses a method for regenerating an adsorber which has a porous body and does not have an enzyme (REF 22a, 22b, fig. 4, C3/L31-32), the method comprising:
A dialysis step in which the adsorber (REF 22a, fig. 4) is connected to a dialysate circulation unit (via REF 46, 48) to adsorb uremic substances in a dialysate onto the adsorber (C3/L43-65); and
A regenerating step following the dialysis step in which uremic substances which are adsorbed on the adsorber are removed by regenerating water that flows in a regenerating water flow unit (REF 54, 38, fig. 4, C3/L65-C4/L16), where the regenerating step of the adsorber (REF 22a) is performed only after the dialysis step utilizing said adsorber (REF 22a) is completed (C4/L11-19).
Regarding claim 7, Yoshida discloses a method wherein a circulation unit (REF 50, 52, 54, 38, fig. 4) to which the adsorber is connected is switched from the dialysate circulation unit to the regenerating water flow unit after the dialysis step for the adsorber (REF 22a) is completed and before the regenerating step (C3/L43-C4/L19).
Regarding claim 8, Yoshida discloses a method wherein the adsorber (REF 22a) is separated from the dialysate circulation unit and connected to the regenerating water flow unit after the dialysis step is completed and before the regenerating step (via REF 
Regarding claim 15, Yoshida discloses a method wherein the regenerating water flow unit (REF 54, 38) includes a connection unit (inlet/outlet conduits) configured to be connected to and detached from the adsorber (either via REF 46, 48, 50, 52 or via fluidic connections to REF 22a, 22b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Bizot et al., US 3909377 (Bizot, IDS).
Regarding claims 2-4, Yoshida does not explicitly disclose a method further comprising a cleansing/disinfecting step, in which the regenerating water flow unit, the dialysate circuit, and/or a blood circuit is cleansed and/or disinfected.  However, Bizot discloses a system and method for regenerating a dialysate adsorbent (abstract, fig. 1, Claims 1-3) wherein a cleansing/disinfecting step is performed on various dialysis circuits via a sterilizing solution (C3/L34-39).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Yoshida to include a cleansing/disinfecting step as described in Bizot in order to minimize contamination of various dialysis fluidic pathways and enhance the safety of subsequent dialysis treatment.
Regarding claim 5, Bizot further discloses a regeneration step utilizing an electrolysis unit (REF 9), wherein urea contained in the regenerating water is electrolyzed (abstract, Claims 1-3).
Regarding claim 6, Bizot further discloses the regenerating step causing chloride ions to form hypochlorous acid during electrolysis of urea (abstract, C2/L36-52, Claims 1-3).
Regarding claim 9, while Yoshida (in view of Bizot) does not explicitly disclose the step or capability of moving a blood circuit connection from a shunt to the regenerating water flow unit, Bizot recognizes that the regenerating solution can be used not only for regenerating an adsorbent, but also for cleansing/disinfecting various dialysis fluidic circuits (Bizot, C3/L34-39), in which case it can be envisaged that connection to the patient (via a shunt and short-circuiting the blood circuit) would be removed so as to prevent exposing a patient to sterilizing fluid during dialysis treatment and allow circulation of said sterilizing fluid through the blood circuit, also known as short-circuiting the blood circuit.  Such fluidic connections would be made with existing connectors with no change in function and produce no more than predictable and reliable results.
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not disclose newly amended claim features drawn to a regeneration step being performed only after a dialysis step is completed.  This argument is not found persuasive.  As seen in the prior art and the rejections set forth above, adsorbent units are utilized in a batch fashion, where adsorbent unit 22a undergoes a normal dialysis adsorption step.  When the dialysis adsorption step is complete for adsorbent unit 22a, the regenerating water unit in combination with valve actuators performs a regenerating step in which said adsorbent unit 22a is no longer part of the dialysis adsorption step.  The examiner considers this batch-fashion regeneration to explicitly disclose each adsorbent unit being regenerated only after a dialysis step is complete.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the regenerating step is not performed at the same time with the dialysis step”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, due to the batch-wise nature of multiple adsorbent columns being regenerated, the examiner would still consider the prior art to disclose such methodology, where individual adsorbents are regenerated only after a dialysis adsorption step is complete for any particular adsorbent column.  
Applicant’s argument with respect to claim 9 is not found persuasive.  Bizot explicitly discloses the capability and necessity to sterilize multiple fluid conduits within the extracorporeal and dialysate circuits.  It is no more than routine to short-circuit the extracorporeal circuit during such procedures in order to protect a patient from harmful substances.  The argument against Bizot being a fixed circuit has no bearing on the ability to short-circuit an extracorporeal circuit, again a common and routine procedure, where short-circuiting the extracorporeal circuit naturally changes the connection from the shunt to any disinfecting or sterilizing fluid intended for the dialysis circuits.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779